UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6367


DONALD VAUGHN,

                    Plaintiff - Appellant,

             v.

WARDEN DENISE A. GELSINGER; C.O. II BRANDAN RENNER; C.O. II
ANTHONY HUTZLER; C.O. II R. STRAWDERMAN; ROXBURY
CORRECTIONAL INSTITUTION; WAYNE HILL; C.O. II TRAVIS A.
WILLIAMS,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Catherine C. Blake, Senior District Judge. (1:19-cv-00183-CCB)


Submitted: August 24, 2021                                        Decided: August 27, 2021


Before NIEMEYER and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Donald Vaughn, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Donald Vaughn seeks to appeal the district court’s November 2019 order granting

Defendants summary judgment in Vaughn’s 42 U.S.C. § 1983 action. However, Vaughn

previously appealed this order, and we dismissed that appeal. See Vaughn v. Gelsinger,

806 F. App’x 225 (4th Cir. 2020) (No. 20-6019). Because we have previously dismissed

an appeal of the appealed-from order, and since Vaughn’s most recent notice of appeal was

filed well beyond the 30-day appeal period, see Fed. R. App. P. 4(a)(1)(A) (providing that,

in civil cases in which the United States is a not party, parties are accorded 30 days after

the entry of the district court’s final judgment or order to note an appeal), we dismiss this

appeal as duplicative and untimely. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid in the decisional process.

                                                                               DISMISSED




                                             2